Citation Nr: 0601997	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  91-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to a combined evaluation in excess of 50 
percent for a right lower extremity disorder, encompassing a 
thromboarterectomy of the popliteal artery of the right knee, 
residuals of a right knee meniscectomy, neuropathy of the 
right peroneal nerve, and varicose veins, for the period from 
July 1, 1990 to January 28, 1996.  

2.  Entitlement to an evaluation in excess of 60 percent for 
a right above-the-knee amputation for the period beginning 
April 1, 1996.  

3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the veteran's 
service-connected right lower extremity disorder.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his fiancee



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from June 1990 and April 1992 rating 
decisions issued by the RO.  

The Board remanded this case back to the RO in July 1991, 
April 1995, September 1997 and January 2001.  

Preliminarily, the Board notes that the previously assigned 
50 percent combined evaluation for the veteran's right lower 
extremity disorder encompassed separate evaluations for a 
thromboarterectomy of the popliteal artery of the right knee, 
residuals of a right knee meniscectomy, neuropathy of the 
right peroneal nerve and varicose veins.  

However, both the Board and the RO, in previous decisions and 
remands, have cited the single combined evaluation (which has 
been increased from 40 percent to 50 percent since the most 
recent Board remand) rather than the separate evaluations.  

Given this, as well as the Board's determination below in 
view of 38 C.F.R. § 4.68, the Board will address this matter 
as a single issue in the present decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  During the period from July 1, 1990 to January 28, 1996, 
the veteran had right lower extremity symptoms including 0/5 
strength testing of dorsiflexion and eversion of the right 
foot, electrical evidence of right peroneal and tibial 
neuropathy and a right foot drop; the service-connected 
disability picture is shown to more nearly approximate that 
consistent with no more than severe incomplete nerve 
paralysis for this period.  

3.  The veteran's right above-the-knee amputation does not 
encompass or result in disability in the upper regions of the 
thigh.  

4.  The currently demonstrated CAD is not shown to be due to 
any event or incident of his service or to have been caused 
or aggravated by his service-connected right lower extremity 
disability.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment a 30 percent evaluation 
for neuropathy of the right peroneal nerve were met for the 
period from July 1, 1990 through March of 1996; as such, a 
combined 60 percent evaluation but not higher for the 
service-connected right lower extremity disability is for 
application for that period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.68, 
4.124a including Diagnostic Code 8521 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 60 percent for a right above the knee amputation 
for the period beginning on April 1, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a including Diagnostic Code 5162 
(2005).  

3.  The veteran's disability manifested by CAD is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein; nor is proximately due to or the result of his 
service-connected right lower extremity disability.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2001 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions.  However, those 
decisions were issued several years prior to the enactment of 
the VCAA.  

Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


B.  Factual background

During service, in November 1962, the veteran sustained a 
right knee injury as the result of an assault.  Thrombosis of 
the popliteal artery was noted at that time, and the veteran 
underwent segmental resection of the popliteal artery, with 
insertion of a venous autograft, in the same month.  

However, a December 1962 Medical Board Report primarily 
concerned diagnoses of neuropathy of the right common 
peroneal nerve and internal derangement of the right knee.  
These findings resulted in an early discharge from service.  

In an October 1963 rating decision, the RO granted service 
connection for the residuals of an injury to the right lower 
extremity and assigned separate 20 percent evaluations for 
neuropathy of the right peroneal nerve and a 
thromboarterectomy of the right popliteal artery and a 10 
percent evaluation for laxity of the right knee.  The 
combined evaluation was 40 percent, effective in October 
1963.  

Following VA examinations in July 1966, which revealed 
increased neurological symptoms and decreased arterial 
symptoms, the RO, in an August 1966 rating decision, 
continued the 10 percent evaluation for the veteran's right 
knee orthopedic disorder but increased the evaluation for 
neuropathy of the right peroneal nerve to 30 percent and 
decreased the evaluation for a thromboarterectomy of the 
right popliteal artery to no percent.  These changes were 
effectuated as of July 1966, but the combined 40 percent 
evaluation was unchanged as a consequence.  

Also, in the July 1966 rating decision, the RO granted 
service connection for varicose veins as secondary to the 
veteran's thromboarterectomy of the right popliteal artery.  
A no percent evaluation was assigned in July 1966.  

The veteran underwent a femoral posterior tibial bypass, 
using the saphenous vein, of the right lower extremity in 
1990, following a preoperative diagnosis of total occlusion 
of the right superficial femoral artery and popliteal artery 
and reconstitution of the posterior tibial artery with a non-
healing ulcer of the right leg.  

This resulted in foot numbness, and the veteran subsequently 
underwent a thrombectomy of femoral posterior tibial bypass 
through a popliteal incision, a revision of proximal 
anastomosis of the femoral posterior tibial bypass, and a 
femoral popliteal bypass using a Gore-Tex graft.  

In an April 1990 statement, George J. Jabaji, M.D., noted 
that the veteran's right leg was "doing well" except for 
some necrosis in the right popliteal artery, which required a 
skin graft.  

The veteran underwent a VA examination in May 1990, and the 
examiner noted in the report that there had been no sequelae 
of a fracture impinging on the popliteal artery until 1989, 
when a lower leg ulcer was noted.  

A good range of motion at "all levels" was noted, although 
there was 2+ edema of the right ankle.  The affected areas 
were not tender.  The diagnosis was that of a history of a 
fracture to the right popliteal artery, with surgical repair 
twenty-nine years later.  

During his November 1990 VA hearing, the veteran reported 
having severe swelling of the right lower extremity, mostly 
in the ankle and foot.  

In a March 1991 examination report, Michael T. Rudikoff, 
M.D., noted that the veteran had had a right lower extremity 
injury in November 1989, just prior to his recent surgery.  

Dr. Rudikoff diagnosed arteriosclerotic peripheral vascular 
disease, status post right femoral posterior tibial and 
femoral popliteal bypass; and foot drop secondary to right 
leg neuropathy.  

Dr. Rudikoff also noted that the veteran's November 1989 
injury "unvailed [sic]" rather than caused his underlying 
peripheral vascular disease, which was found to be related to 
an old injury in 1962.  As to impairment, Dr. Rudikoff noted 
a 35 percent loss of function of the right leg.  

A February 1992 VA examination revealed 0/5 motor testing for 
right dorsiflexion and eversion.  Sensory testing was 
decreased to vibration and light touch and pinprick below the 
right knee in the lateral aspect of the leg.  Cerebellar was 
intact, and gait was normal except for right foot drop.  

The relevant diagnosis was that of a history of thrombectomy 
of the right lower extremity, with subsequent foot drop 
secondary to peroneal nerve damage.  

The veteran underwent an EMG in September 1993, which 
revealed electrical evidence of right peroneal and tibial 
neuropathy, affecting the peroneal nerve more than the tibial 
nerve.  No evoked muscle action potential of the peroneal 
nerves was obtained, even with the branch to the tibialis 
anterior.  

In summary, the electrophysiological findings were consistent 
with either sciatic or peroneal and tibial nerve involvement 
around the knee, affecting the peroneal component more than 
the knee.  

An October 1993 VA examination revealed right lower extremity 
weakness with dorsiflexion and eversion strength of 
approximately 0/5, though inversion was intact.  The 
pertinent diagnosis was that of right peroneal neuropathy, 
most likely entrapped at the fibula head.  

In October 1995, the veteran underwent a VA peripheral nerves 
examination, during which he complained of having had right 
foot drop since 1962.  The examination again revealed 0/5 
strength of dorsiflexion and eversion in the right foot, with 
a foot drop gait on the right.  The right ankle jerk was 
noted to be absent.  The diagnoses were those of right 
traumatic peroneal nerve palsy and right homonymous 
hemianopsia secondary to a stroke.  

The veteran was hospitalized for his right lower extremity 
disorder in January 1996 and was diagnosed with advanced 
ischemia.  Given this worsening prognosis, the veteran opted 
for a below-the-knee amputation.  He subsequently underwent 
an above-the-knee amputation in February 1996.  

The veteran's right above-the-knee amputation was further 
noted in VA examination reports from October 1998 and January 
2000.  

In a March 2000 rating action, the RO assigned a temporary 
total evaluation under 38 C.F.R. § 4.29 for a period of 
hospitalization from January 29 through March in 1996; 
granted service connection for a right above-the-knee 
amputation, with a 60 percent evaluation assigned as of 
January 29, 1996; and terminated the veteran's remaining 
right lower extremity disorder evaluations as of that same 
date in view of the above-the-knee amputation.  

A May 2001 VA examination addressed the veteran's right leg 
amputation.  The examination revealed the right above-the-
knee amputation to be well healed in the stump region, 
without complications.  

Subsequently, in a February 2002 rating decision, the RO 
noted that the veteran's vascular and neurological disorders 
of the right lower extremity, prior to his amputation, were 
similar.  

Accordingly, and in a determination that was described as an 
overall increase, the RO increased the evaluation for the 
veteran's vascular disorder from no percent to 40 percent for 
the period from July 1, 1990 to January 28, 1996 and reduced 
the evaluation for his neurological disorder from 30 percent 
to no percent for the same period.  

As a consequence of this grant, the veteran's total 
evaluation was increased to 70 percent for the noted period 
ending in 1996, with his four prior right extremity disorders 
constituting a 50 percent combined evaluation during the same 
period.  See 38 C.F.R. § 4.25.  

Both the prior combined 50 percent evaluation and the current 
60 percent evaluation remain at issue on appeal, as both 
evaluations stem from the initial appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  


C.  Evaluation of the veteran's right lower extremity 
disorder prior from 
July 1, 1990 to January 28, 1996

As noted, for the period from July 1, 1990 to January 28, 
1996, the veteran had a combined 40 percent evaluation for 
the right lower extremity, consisting of a 40 percent 
evaluation for a thromboarterectomy of the popliteal artery 
of the right knee, a 10 percent evaluation for residuals of a 
meniscectomy of the right knee, a no percent evaluation for 
neuropathy of the right peroneal nerve, and a no percent 
evaluation for varicose veins.  

Also, as indicated, the Board has decided to address the 
combined evaluation rather than the individual evaluations in 
view of the specific facts of this case and the manner in 
which this issue has been developed procedurally during the 
pendency of this appeal.  

In reaching a determination in this matter, the Board is 
mindful of the "amputation rule" of 38 C.F.R. § 4.68.  
Under this section, the combined ratings for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.    

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164, the 
maximum evaluation for a right above-the-knee amputation is 
60 percent.  The key question for the Board thus becomes 
whether there exists a basis for a 60 percent evaluation, 
comprised of separate evaluations for the individual 
disabilities listed hereinabove, for the period from July 1, 
1990 to January 28, 1996.  38 C.F.R. § 4.68 clearly precludes 
an evaluation in excess of 60 percent, given the limited 
extent of the veteran's above-the-knee amputation (e.g., no 
involvement of the upper thigh).  

Here, the Board finds that the previously assigned no percent 
evaluation for the service-connected neuropathy of the right 
peroneal nerve was inadequate.  Prior to the above-the-knee 
amputation, the veteran had 0/5 strength testing of 
dorsiflexion and eversion of the right foot, electrical 
evidence of right peroneal and tibial neuropathy, and a right 
foot drop.  

The veteran had previously been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8521 for 
severe incomplete paralysis of the external popliteal nerve, 
and the Board is satisfied that the findings from the noted 
period indicate severe neurological symptoms.  

Accordingly, a 30 percent evaluation would be assignable for 
this specific disorder during the specified period.  

In reaching this determination, the Board must stress the 
differences in the governing criteria for neurological and 
vascular disorders.  The criteria of Diagnostic Code 8521 
concern the degree of paralysis of the external popliteal 
nerve.  

By contrast, the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7114, concerning arteriosclerosis obliterans, address 
such factors as claudication, extremity temperature, and 
trophic changes.  

These criteria are sufficiently distinct that a separate 
compensable evaluation under each section should in no way 
violate VA's rule against "pyramiding" (e.g., separate 
evaluations for the same disability under various diagnoses) 
under 38 C.F.R. § 4.14.  

Given this increase, and for the period from July 1, 1990 to 
January 28, 1996, the veteran was entitled to a combined 
evaluation of 60 percent for the right lower extremity.  
38 C.F.R. § 4.25.  

This evaluation was comprised of a 40 percent evaluation for 
a thromboarterectomy of the popliteal artery of the right 
knee, a 30 percent evaluation for neuropathy of the right 
peroneal nerve, a 10 percent evaluation for residuals of a 
meniscectomy of the right knee, and a no percent evaluation 
for varicose veins.  

The Board need not make a further inquiry as to the propriety 
of the other separate evaluations then assigned, as the 
amputation rule of 38 C.F.R. § 4.68 precludes consideration 
of a combined disability rating in excess of 60 percent.  

Overall, the evidence supports a combined 60 percent 
evaluation for the veteran's right lower extremity disorder 
for the period from July 1, 1990 to January 28, 1996.  In 
view of the limitations imposed by the "amputation rule" of 
38 C.F.R. § 4.68, this evaluation constitutes a full grant of 
the benefit sought on appeal.  


D.  Right above-the-knee amputation

In this case, the veteran has been assigned a 60 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5162 for 
his right above-the-knee amputation.  This evaluation, 
assigned as of April 1, 1996, contemplates amputation of the 
middle or lower thirds of the thigh.  

The Board observes that VA's Schedule for Rating Disabilities 
contain no sections supporting a higher rating, given the 
anatomical areas involved in the veteran's case.  

For example, the next higher rating of 80 percent, under 
Diagnostic Code 5161, contemplates an amputation of the upper 
third of the thigh, one-third of the distance from the 
perineum to the knee joint measuring from the perineum.  

The veteran's right lower extremity amputation in this case 
does not rise to this level and, as such, Diagnostic Code 
5161 is not for application.  

In this regard, the Board notes that total disability 
evaluation based upon individual unemployability due to 
service-connected disability has been in effect since 
September 1996.  

Overall, the preponderance of the evidence is against the 
veteran's claim for evaluation in excess of 60 percent for 
the service-connected right above-the-knee amputation for the 
period beginning on April 1, 1996.  Accordingly, this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Entitlement to service connection for CAD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran's service medical records are 
negative for treatment for CAD.  The Board is aware that the 
veteran was treated for right popliteal artery occlusion 
during service, but there is no indication of coronary artery 
involvement during the service period.  

Subsequent to service, in October 1991, the veteran was 
hospitalized at a VA facility for lower extremity pain.  The 
examining physician noted arteriosclerosis, aggravated by the 
veteran's smoking, hyperlipidemia, hypertension and other 
risk factors such as gender and age.  Also, the examining 
physician diagnosed rule out CAD, as the veteran had atypical 
chest pain.  

The report of a February 1992 VA disease of the arteries and 
veins examination contains a notation that the veteran was 
receiving treatment for hypertension and questionable 
coronary artery disease.  

A May 1993 VA hospital report reflects that the veteran had a 
coronary bypass operation in 1992.  At that time, an 
arteriogram, with right external iliac angioplasty, was 
performed.  

The report of an October 1993 VA general medical examination 
reflects a history of a four vessel coronary artery bypass 
graft, and a diagnosis of CAD, status post coronary artery 
bypass graft times four, was rendered.  

A May 1996 VA treatment record contains a diagnosis of status 
post coronary artery bypass graft surgery in 1982.  

In a November 1996 statement, Wayne Reichman, M.D., noted 
that the veteran had claimed that his right leg injury had 
precipitated his arterial blockages.  Dr. Reichman stated 
that the veteran's arterial blockages had been present for 
several years and that "[i]f he had not injured his right 
leg and had underlying occlusive peripheral vascular disease, 
then there was a very good chance that his arterial 
insufficiency might not have manifested itself for several 
years."  

In August 1999, the veteran was treated for a recurrent 
myocardial infarction at a private medical facility.  

The veteran underwent a VA arteries and veins examination in 
January 2000, which confirmed the diagnosis of severe 
coronary artery disease involving several coronary arteries.  

In a May 2000 addendum, the examiner noted that the claims 
file had been reviewed and that there was no evidence of 
coronary artery disease in service.  As such, the examiner 
determined that it was "less likely than not" that the 
veteran's CAD "started" while he was in service.  

In a further addendum, dated in July 2000, the examiner found 
that it was less likely than not that the veteran's CAD was 
caused or aggravated by his service-connected right leg 
disorder.  

The examiner noted that the veteran had underlying arterial 
vascular disease, which "could" be the underlying cause of 
CAD, but it was "unlikely or less likely than not" that the 
veteran's service-connected right leg disability caused CAD.  

Here, the only medical evidence that the veteran has 
presented supporting his claim is the November 1996 statement 
from Dr. Reichman, who opined that there was a "very good 
chance" that the veteran's right lower extremity disorder 
was related to his CAD.  

This statement, however, is less than definite in nature and 
does not appear to have been based on a claims file review.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record are 
not probative medical opinions); see also Winsett v. West, 11 
Vet. App. 420, 424-25 (1998) (holding that there exists no 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor).  

By contrast, the VA doctor who examined the veteran in 
January 2000 did review the veteran's claims file and 
determined, in two subsequent addendums, that the veteran's 
CAD was not caused by service or either caused or aggravated 
by his service-connected right lower extremity disorder.  

Given the more definite nature of the VA examiner's opinion 
and the fact that it was based on a review of the veteran's 
past medical records, the Board has determined that it is of 
far greater probative value than the statement of Dr. 
Reichman.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence").  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 1995 VA hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for CAD, to include as 
secondary to his service-connected right lower extremity 
disorder, and the claim must be denied.  

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  




ORDER

A combined evaluation of 60 percent for a right lower 
extremity disorder, encompassing a thromboarterectomy of the 
popliteal artery of the right knee, residuals of a right knee 
meniscectomy, neuropathy of the right peroneal nerve, and 
varicose veins, is granted for the period from July 1, 1990 
through March 1996, in view of the increase in the evaluation 
for the service-connected neuropathy of the right peroneal 
nerve to 30 percent during the same period; this grant is 
subject to the regulations governing the payment of VA 
monetary benefits.

An increased evaluation in excess of 60 percent for the 
service-connected right above-the-knee amputation for the 
period beginning on April 1, 1996 is denied.  

Service connection for CAD, to include as secondary to the 
veteran's service-connected right lower extremity disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


